Citation Nr: 0923086	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for nerve impairment 
of the arms and fingers.

3.  Entitlement to service connection for a nerve impairment 
of the arms and fingers.  

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from March 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In December 2007, the Board remanded the case for compliance 
with the Veterans Claims Assistance Act (VCAA).  

The issues of entitlement to service connection for nerve 
impairment of the arms and fingers, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a hearing loss disability, and a 
nerve impairment of the arms and fingers was denied by the 
Board in a decision of March 2003.  The decision is final.

2.  The evidence submitted since the Board's denial of 2003 
with regard to the claim for service connection for hearing 
loss disability is cumulative.

3.  The evidence submitted since the Board's denial of 2003 
with regard to the claim for service connection for nerve 
impairment of the arms and fingers is relevant and probative 
of the issue at hand.

CONCLUSIONS OF LAW

1.  The March 2003 Board decision, which denied service 
connection for hearing loss disability, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the March 2003 decision, 
which denied service connection for hearing loss disability, 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  The March 2003 Board decision, which denied service 
connection for nerve impairment of the arms and fingers, is 
final.  38 U.S.C.A. § 7104 (West 2002).

4.  The evidence received since the March 2003 decision, 
which denied service connection for nerve impairment of the 
arms and fingers, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In regards to the application to reopen the claim for service 
connection for nerve impairment of the arms and fingers, the 
Board notes that the application is being granted.  
Therefore, any deficiencies with the VCAA are moot.  In 
regards to the request to reopen the claim for service 
connection for a hearing loss disability, the Board finds 
that the VA's duties under the VCAA and the implementing 
regulations have been fulfilled with respect to the 
appellant's claim.  In a VCAA letter of March 2008 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  Furthermore, the 
notice complied with the requirements under Dingess.  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the notice was provided pursuant 
to a Board remand of December 2007, the appellant was given 
the opportunity to submit additional evidence and the claim 
was readjudicated in a Supplemental Statement of the Case of 
February 2009.  Therefore, the appellant was afforded due 
process.

The U.S. Court of Appeals  for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant has not been afforded a VA examination for his 
application to reopen the claim for service connection for a 
hearing loss disability because the duty is applicable only 
if new and material evidence is received or the claim is 
otherwise reopened/ reconsidered.  See 38 C.F.R. § 3.159.  As 
discussed below, the claim is not reopened.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
available service medical records, outpatient treatment 
records and private medical treatment records have been 
obtained.  

The Board notes that the RO made requests to obtain records 
from the National Personnel Records Center (NPRC) in attempts 
to corroborate the appellant's claim.  However, no records 
were located.  The NPRC determined that the records were 
destroyed in the 1973 fire.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen his claim for service 
connection for hearing loss disability and nerve impairment 
of the arms and fingers.  Service connection was previously 
denied in a rating decision of April 2002.  The appellant 
appealed the decision and in March 2003, the Board denied the 
appellant's request for service connection for hearing loss 
disability and nerve impairment of the arms and fingers. The 
basis for the Board's denial was that the appellant did not 
have a hearing loss disability or a nerve impairment of the 
arms and fingers.  This decision is final.  38 U.S.C.A. § 
7104.

The Board notes that service treatment records are 
unavailable.  The NPRC has certified that the records were 
destroyed in the 1973 fire at the records center in St. 
Louis, Missouri.  Efforts to locate alternate sources of 
records were unsuccessful.

At the time of the Board denial of March 2003, the record 
included private medical treatment records dated from April 
1964 to May 1990, and VA outpatient treatment records dated 
from June 1999 to August 2001.  Also of record were lay 
statements dated in September 2001 from a friend of the 
appellant and a registered nurse stating that they have known 
the appellant for many years and have noticed ongoing 
difficulties he experiences including with his hearing and 
nerves in his arms and fingers.  Finally, of record were the 
appellant's statements wherein he alleged that his hearing 
had worsened since service due to noise exposure during 
combat in service.

Added to the record since the Board's decision of March 2003 
are additional VA outpatient treatment records dated between 
July 2001 and April 2003.  Records of November 2001 note a 
history of peripheral neuropathy.  Records of July 2003 show 
the appellant complained of weakness in his arms and that he 
was dropping things.  Later that month, physical examination 
revealed diffuse intention tremor in the upper extremities.  
A diagnosis of tremors and weakness in all four extremities, 
more on the lower extremities that the upper extremities, 
with normal gait, was noted.  The examiner stated that he was 
concerned about a possible spinal cord lesion.  Also added to 
the record was a December 2003 letter from a registered nurse 
stating that she has known the appellant for over 38 years 
and has witnessed his daily suffering and need for someone to 
take care of him.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed his claim seeking to reopen in November 2003, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2008).

A. Hearing loss disability

The Board's March 2003 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  See, Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  It was determined in the 2003 Board decision that 
there was no proof (competent evidence) of hearing loss 
disability.  In essence, it was determined that there was a 
lack of acceptable evidence of hearing loss disability and an 
absence of evidence of a nexus to service.  The Board did 
accept that the Veteran had been in combat and that he was 
entitled to "combat" presumptions.  The evidence at the 
time of the prior decision included the veteran's claim, lay 
assertions, post service medical records and the statement 
from a nurse.  The evidence did not include any evidence that 
was adequate to establish the presence of a hearing loss 
disability.  See 38 C.F.R. § 3.385.

The Board has made a careful review of the evidence of 
record.  In the appeal to reopen, the evidence, to include VA 
outpatient treatment records and lay statements, is not new 
and material.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the appellant has a hearing loss disability.  
While the appellant has introduced additional VA outpatient 
treatment records and a statement from a registered nurse, 
these records and letter are inadequate to establish the 
presence of hearing loss disability.  See 38 C.F.R. § 3.385.  
Some of the VA outpatient treatment records submitted were 
duplicate of records on file at the time of the March 2003 
Board's denial.  In regard to the appellant's assertion that 
he has a hearing loss disability, such is cumulative of his 
initial claim.  (The Board concludes that the finding of 
disaiblitry for VA purposes requires specific testing and the 
appellant has not established that he he is competent to 
establish disability.  He is competent to establish that he 
has noticed a decrease in auditory acuity.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994).)  The evidence introduced 
since the March 2003 Board decision does not show hearing 
loss disability or a nexus to service.  The additional 
evidence is cumulative of the evidence of record at the time 
of the March 2003 Board decision and does not raise a 
reasonable possibility of substantiating the claim.  In the 
absence of new and material evidence, the application to 
reopen the claim of service connection for hearing loss 
disability is denied.  38 C.F.R. § 3.156(a). 
The veteran may always file another application to reopen.  
It is suggested that he attempt to submit evidence, such as 
an audiogram from a competent source that establishes that he 
has a hearing loss disability.  The evidence should include 
testing at 500, 1000, 2000, 3000 and 4000 Hertz.  A medical 
professional opining as to the reason for a hearing loss 
disability would also be helpful.

B. Nerve impairment of the arms and fingers

In March 2003, service connection for nerve impairment of the 
arms and fingers was denied by the Board.  After a review of 
the record, it was concluded that the appellant did not have 
a nerve impairment of the arms.  That decision is final.  
Since that determination, the appellant has submitted VA 
outpatient treatment records of July 2003 which show a 
diagnosis of tremors and weakness in the upper extremities; 
and a finding of diffuse intention tremors in the upper 
extremities.  Based upon the reason for the prior denial, 
that the appellant did not have a nerve impairment of the 
arms and fingers, this evidence, cures one of the evidentiary 
defects that existed at the time of the prior denial.  This 
evidence is new, material and provides a basis to reopen the 
claim.


ORDER

The application to reopen the claim for service connection 
for hearing loss disability is denied.

The application to reopen the claim for service connection 
for a nerve impairment of the arms and fingers is granted and 
the claim is reopened.


REMAND

Review of the record indicates that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a nerve impairment of the arms and 
fingers.  Where the RO initially finds no new and material 
evidence to reopen and the Board then finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), the case must be remanded to the RO for a de novo 
review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  

Moreover, the Board finds that further development is 
necessary.  VA outpatient treatment records of July 2003 show 
that the appellant was noted to have diffuse intention 
tremors in the upper extremities.  The examiner entered an 
assessment of tremor, weakness, in all four extremities more 
on the lower extremities than the upper extremities.  It was 
also noted that the examiner was concerned regarding a 
possible spinal cord lesion.  The record further shows that 
the appellant was advised that he needed an urgent 
neurological consultation and probably an MRI of the spine.  
It was noted the appellant declined a referral to a VA 
facility and instead chose to go to his private physician.  
No private medical treatment records following this date have 
been obtained and associated with the claim file.  Moreover, 
the most recent VA outpatient treatment records on file are 
from April 2004.  Therefore, the Board finds that a request 
should be made to obtain any VA outpatient treatment records 
from April 2004 to the present regarding any treatment or 
diagnosis of a nerve impairment or any other disability of 
the arms and fingers.  Moreover, the RO should request that 
the appellant specify whether he was treated for a nerve 
impairment or any other disability of the arms and fingers by 
a private physician since July 2003.  If the appellant has 
been treated, then these records should be obtained.  

Further, the Board notes that VA is required to provide a 
medical examination or obtain a medical opinion when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
appellant has consistently alleged that he suffers from 
weakness and neurological problems in his arms and fingers 
since service.  The RO should request a medical opinion as to 
whether any current disability of the arms and fingers is due 
to service.  He has referenced his combat status.  See 
38 U.S.C.A. § 1154.

Additionally, as the adjudication of this claim may have an 
impact on the Veteran's claim for TDIU, consideration of that 
matter is deferred pending completion of the above 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant 
VA treatment records regarding 
treatment for a disability of the arms 
and fingers from July 2003 to the 
present. 

2.  The RO should request that the 
appellant provide the names and dates 
of treatment of any private physician 
who treated him for a disability of the 
arms and fingers since July 2003  Once 
the appropriate release forms have been 
obtained the RO should request all 
treatment records for the time periods 
identified.  

3.  After the above development has 
been completed, the RO should obtain a 
medical opinion as to the cause of the 
neurologic impairment, if any and 
whether disability of the arms and 
fingers, including the assessed tremors 
and weakness, is at least as likely as 
not related to the appellant's service.  
A copy of the claim file must be made 
available to the examiner.  A clear 
rationale for all opinions should be 
given.

4.  After completion of the above 
requested development, the RO should 
issue a supplemental statement of the 
case addressing the issues of 
entitlement to service connection for 
PTSD and entitlement to TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


